TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-05-00462-CV



                                Maria Alvarado, Appellant

                                             v.

                  John McCarthy d/b/a St. Louis Catholic Church d/b/a
                   St. Louis King of France Catholic Church, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. GN403351, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                         MEMORANDUM OPINION


              Appellant Maria Alvarado has filed a motion to dismiss her appeal. We grant the

motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                          __________________________________________

                                          David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: September 26, 2005